Citation Nr: 1209339	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to an initial evaluation higher than 10 percent for anxiety disorder, not otherwise specified (NOS). 


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 1967.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. By a June 2008 rating decision, the RO denied a claim for service connection for headaches. Thereafter, a June 2010 rating decision granted service connection for anxiety disorder, NOS (claimed as posttraumatic stress disorder (PTSD)) with a 10 percent evaluation, effective October 22, 2007.         The Veteran appealed from the initial assigned 10 percent rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).
 
In June 2011 correspondence, the Veteran withdrew from consideration a claim previously on appeal for service connection for PTSD, following the aforementioned grant of service connection for a psychiatric disorder in the form of an anxiety disorder. Hence, this particular matter is no longer before the Board.

In November 2011, a Travel Board hearing at the RO was held before the undersigned Veterans Law Judge. At the hearing, the Veteran's attorney submitted additional evidence consisting of VA outpatient treatment records, along with a waiver of RO initial review of this evidence. The evidence is accepted for inclusion into the record. See 38 C.F.R. §§ 20.800, 20.1304 (2011). 

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.
FINDING OF FACT

Since the October 22, 2007 effective date of service connection, the best approximation of the severity of the Veteran's anxiety disorder is that it involved occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for assignment of an initial 70 percent evaluation for anxiety disorder, NOS.                    38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In regard to the claim on appeal for higher initial evaluation for service-connected anxiety disorder, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the underlying claim for service connection has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining VA outpatient treatment records. There is no reference to outstanding private treatment records. The Veteran has also undergone VA Compensation and Pension examination. See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In furtherance of his claim, the Veteran provided several personal statements and lay statements from other individuals. He testified during a Travel Board hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.         § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9400.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Records of VA outpatient treatment show that the Veteran sought out psychological assistance in September 2007 for a long history of quick temper, anger, nightmares, restless sleep, withdrawal from people, and easy startle reflex, all of which had become worse over time. He denied suicidal or homicidal ideation, though he had considered the possibility in the past. 

A more detailed consult was completed the following month, during which the Veteran's main concern was being "short tempered and irrational" and was afraid of damaging his relationship with family members. He reported a long history of feeling angry, short tempered and impatient. He described sometimes physically harming himself to dispel feelings of anger. The Veteran endorsed insomnia for        40 years with average of five hours noncontinuous sleep with nightmares most nights causing him to awake sweating and frightened. He also reported falling asleep and being awakened by twitching and violent jerking for the same 40-year period. He reported some intrusive thoughts but mostly thought about recent stressors and ability to provide for family and meet responsibilities. He denied flashbacks, and did report having exaggerated startle response. He endorsed self isolation with few friends, and few social activities or hobbies. He reported mood as "OK to poor" with frequent crying spells, and some feelings of worthlessness and hopelessness regarding his situation. He reported he felt he had inability to keep a job and a failed marriage due to PTSD and symptoms from military service since 1970. He reported having 15 different jobs since 1991 mostly related to interpersonal conflicts. Mental status evaluation showed the Veteran was well-oriented, with no involuntary movements noted. Grooming, attire and hygiene were adequate. Eye contact was positive. He presented as polite and eager to relate his story in detail. Mood was "OK" with somewhat blunted affect. He denied suicidal ideation, or audiovisual hallucination. Thought process was linear and goal-directed, and content relevant. There was no evidence of thought disorder or psychosis. Speech was within normal limits. Insight into condition appeared limited, and social judgment appeared adequate. No deficits were noted in recent or remote memory. The diagnosis was adjustment disorder with mixed emotions.        

The Veteran had an approximate one-week VA psychiatric hospitalization in October 2008, when he was admitted voluntarily after presenting after a dispute with his wife, then stating that he realized he just could not deal alone with his PTSD, and he was irritable all the time and hypervigilant. He reported that he heard noises at home, and would get anxious to the point that he found himself in the closet clutching his gun. He stated that this last incident although the gun was locked he was found in the closet clutching the gun and he realized he was pointing the gun at his wife. At this point, he stated, he realized he needed help. He was hypervigilant, hyperresponsive, anxious, and having flashbacks and nightmares. Since admission, the Veteran had been pleasant and cooperative. Overall he tolerated inpatient hospitalization well and responded to administered treatment modalities, including medication and cognitive behavioral therapy, with resulting decrease in frequency and magnitude of primary symptoms leading to admission. The condition at discharge was stable. 

The VA outpatient history further includes numerous reports of individual consultations. When seen by a psychiatrist in December 2008, the Veteran stated he was in a better mood and able to cope better with various stressors. He slept better at night with  use of medication. Objectively, it was noted he was well-oriented. Mood was described as improved although with some residual dysphoria. There was full range of affect. He denied suicidal or homicidal ideation. There was normal rate and rhythm of speech. On evaluation again in January 2009, the Veteran's mood was mildly irritable, and he denied feeling depressed or anxious. Affect was congruent and appropriate. No psychotic symptoms were noted. The Veteran was educated as to coping skills and anger management skills. The diagnostic summary was depressive disorder, NOS; PTSD, chronic; alcohol dependence, early full remission; and personality disorder, NOS. When seen in February 2009, he now described difficulties with the proper medications, and stated he had lots of mood swings that sometimes lasted for days and was very irritable. Mood was irritated, with a congruent affect. In a March 2009 evaluation, the Veteran was medication compliant though he felt the medication did not work for him. Mood was "pretty good" with congruent affect, and thought processes were logical and rational.        An evaluation a few months later in July 2009 noted similar findings, with mood generally "OK" with mild level of depression.

The Veteran underwent a VA Compensation and Pension examination in May 2010. At that time he commented upon the effectiveness of therapy that the medication and individual counseling was helpful. He described two recent episodes of depressed mood that happened while at work. There was no evidence of mania or hypomania. He described a good marriage and relationships with family members, along with one close friend and several social friends. He had various leisure activities and pursuits. There were two remote incidents from several years ago in which the Veteran had attempted suicide.  On mental status exam, the Veteran was clean, neatly groomed and casually dressed. Psychomotor activity was unremarkable. Speech was unremarkable, spontaneous, clear and coherent. Attitude was friendly and attentive. Affect was normal. Mood was described as "pretty good." Attention was intact. The Veteran was well-oriented. Thought process and content were unremarkable. There were no hallucinations or delusions. Insight and judgment were present. There was sleep impairment in that the Veteran slept six to seven hours per night, and his energy was not as good as it used to be. There was no inappropriate behavior, or obsessive/ritualistic behavior. There were no panic attacks. There were no present suicidal or homicidal thoughts. There were suicidal gestures in the past. Extent of impulse control was poor. There were episodes of violence, involving more than a dozen fights under the influence of alcohol. The Veteran was able to maintain minimum personal hygiene. There was no problem with activities of daily living. Memory was intact. The diagnosis given was anxiety disorder NOS. 

Further VA outpatient treatment shows on evaluation in August 2010 the Veteran was now working a night shift job and sleeping during the day. He was irritable and easily angered, and feeling frustrated with his life situation. Mood seemed stable with some persistent irritability and frustration with people. 

In her August 2011 statement, the Veteran's spouse indicated that the Veteran did work very limited hours at an overnight job. She recounted that the Veteran had terrible nightmares, problems sleeping and constant tremors. Recently the Veteran had experienced a confrontation at work with a supervisor that upset him. The Veteran had serious anxiety problems, and always needed to see exactly what was going on around him. He had an exaggerated startle response, intrusive recollections from service and was always on the defensive. Once in the nighttime the Veteran though someone was in the home and accidently pointed a gun in his wife's direction when she approached him. The Veteran had frequent flashbacks to Vietnam, with nightmares at least three or four nights a week, and frequent outbursts in his sleep in which he waived his arms and was a threat to his spouse. He now had few friends. He would become depressed easily. Also, she recalled an episode after they were married in which the Veteran was physically harming himself with a screwdriver because of psychological tension, and she now had to watch him closely to make sure he was not doing this again.

An August 2011 statement from the Veteran's daughter describes the Veteran as not seeming interested in leaving the house most of the time. If he left it was only to complete a short errand and then quickly return home. He did not socialize well around people that he was not familiar with. He had shown signs of depression in the past two or three  years, and did not handle stressful situations well. He was quick to lash out at whomever was around, and he also had dramatic mood swings for no apparent reason. It was believed that the Veteran's condition had become progressively worse.  

During the November 2011 Travel Board hearing, the Veteran provided testimony that he felt as if he had "gone into a shell," and did not want to travel anywhere outside his comfort zone. He stated that he did not like being around other people because he just was not comfortable. He recounted having had 52 jobs since service, a pattern which had not changed over the last few years. He described significant functional difficulties in his job at that time on a night shift. He stated he no longer had any hobbies or things he enjoyed. There was present scarring on the forearms related to what the Veteran described as self-mutilation. According to the Veteran, he had a panic attack traveling to the hearing. He described irritability and episodes of anger towards family members. The Veteran's spouse further testified that the Veteran would jerk violently and scream in his sleep. He would lose his temper for no reason. Generally, when the Veteran was not sleeping he confined himself to a back room of the house and did not interact with family members. 

Reviewing the foregoing, the Board ascertains a sufficient basis in the record upon which to assign an increased rating to 70 percent for anxiety disorder, NOS since the October 22, 2007 effective date of service connection. Per the rating criteria there will be assigned a 70 percent evaluation for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. See 38 C.F.R. § 4.130, Diagnostic Code 9400.        There is appropriate reason to believe that the best approximation of the Veteran's symptomatology due to service-connected psychiatric disability is consistent with this impairment. Through VA outpatient treatment records and the sworn testimony of the Veteran and his spouse, there is competent evidence of near-continuous anxiety and depression that substantially limits the Veteran's functional capacity including in any venture outside the limits of his home. There is also impaired impulse control with a history of unprovoked anger and verbal tirades, and a history of some physical assaultiveness towards strangers in the past associated with alcohol use. The Veteran further has difficulty adapting to stressful circumstances such as a workplace setting, limiting him to part-time night shift employment  in which he continues to have various difficulties getting along with others. While suicidal ideation is very fortunately not part of the current symptom profile, the Veteran does exhibit what could be characterized as obsessional rituals in the form of physically harming himself through intentional external cuts and abrasions as a response to psychological stress. Thus, several of the constituent elements for assignment of a 70 percent evaluation are demonstrated. 

The Board is also satisfied that the requisite degree of severity of symptomatology is shown as of the October 22, 2007 effective date of service-connection. Despite some indication from VA outpatient records that the Veteran's condition improved somewhat in mid-2009, and the relatively benign portrayal of symptomatology on the VA Compensation and Pension examination, the Board will ascribe substantial probative weight to the fact that the Veteran had to undergo psychiatric hospitalization in October 2008 as well as to the persuasive history of longstanding psychiatric difficulties described by the Veteran and other lay witnesses. At the very least, when affording the benefit of the doubt to the Veteran's claim, as VA is required to do under the law, the evidence demonstrates impairment commensurate with a 70 percent initial schedular evaluation. See 38 C.F.R. § 4.3.

The basis for this award having been set forth, it briefly warrants mention that the criteria for assignment of the maximum 100 percent schedular evaluation per Diagnostic Code 9400 have not been fulfilled, to include evidence of:                gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Nor is there any other indication of total occupational and social impairment.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's anxiety disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria. Thus,       the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. He remains employed, if only on a part-time basis. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board thus grants in part the Veteran's increased rating claim.                              This determination takes into full account the potential availability of any          "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. To the extent a greater level of compensation is sought, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial 70 percent evaluation for anxiety disorder, NOS is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

The Board deems additional development necessary on the claim for service connection for headaches. The existing record is not sufficient to address whether this condition had any causal relationship to the Veteran's service. 

The Board first recounts in brief the law applicable to cases involving               service connection for aggravation of a disability that pre-existed entrance           into military service. 

Generally, service connection is available for a preexisting condition provided it was aggravated during service beyond its natural progression. 38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306 (2011). A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153;            38 C.F.R. § 3.306(a). 

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.

Moreover, VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

The Veteran's service treatment history shows that "occasional headaches and dizziness" was noted on his December 1965 service entrance examination. From that time onward he continued to have headaches on several occasions in one form or another during military service, on one instance claiming in December 1966 to have had headaches more frequently since a head injury three months previously. 

At the time of a separation exam in June 1967, the headaches were characterized as having no organic cause and as psychosomatic manifestations of an unstable personality disorder. Also documented is an August 1967 episode in which the Veteran fell out of the top bunk of a bed striking his head on the cement floor,        an incident which he more recently alleges worsened his headaches.

Based on the service history alone, the presumption of sound condition at service entrance is rebutted by the notation upon the Veteran's service entrance examination. See 38 U.S.C.A. § 1111. The operative question becomes whether the pre-existing headache condition underwent measurable in-service aggravation.         See 38 U.S.C.A § 1153. 

Considering this case in May 2010, a VA neurological examiner diagnosed tension headaches. The VA examiner then opined as follows:

	The Veteran's pre-service headaches were not increased by military service 	and are improved since military service. His headache disorder was not 	caused by, or is a result of or aggravated by military service. Based on  	review of the medical records, medical literature, my clinical experience as a 	neurologist and today's interview [the Veteran's] headache disorder has 	actually improved over time and there is certainly no evidence of 	aggravation from his military service.

There are two main deficiencies with this opinion. The first is that the opinion       does not account for the fact that the Veteran's headache condition by all outward indication bothered him significantly during military service. This pattern of symptomatology implicates the presumption of aggravation. See 38 C.F.R.                § 3.306(a). The opinion as proffered does not state any reason for why there was not cognizable in-service aggravation, particularly given the extensive treatment history therein -- at least not in terms of a tenable opinion rationale. Second, the VA examiner cites the improvement of headaches post-service as a factor behind his negative etiology determination, but this is ultimately related to aggravation only       if it shows that the flare-ups during service were temporary and no permanent worsening occurred. The Board would not want to begin to infer this however, without clarification from the examiner. 

Hence, a supplemental opinion will be procured from the May 2010 VA examiner to address these determinative issues. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, this claim is REMANDED for the following action:

1. The RO should return the claims folder to the           VA examiner who conducted the neurological examination of May 2010 and request a supplemental opinion. The examiner should opine as to whether             the Veteran's headache disorder which pre-existed his military service either underwent permanent aggravation therein, or clearly and unmistakably did not undergo aggravation therein. In providing the requested determination, it is essential that the examiner specifically comment upon the significance of                   the Veteran's numerous documented treatment instances for headaches in service -- particularly as under applicable VA law, these documented treatment instances already support a presumption of aggravation. The VA examiner is further requested to clarify his observation that the Veteran's headaches are "improved since military service," and how this observation relates to the question of possible permanent aggravation of a headache condition during military service. 

Provided that the May 2010 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by a VA neurologist who has not seen him previously, and that addresses the inquiry set forth above regarding whether pre-existing headaches were permanently aggravated during military service.

2. The RO should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,          11 Vet. App. 268 (1998).

3. The RO should readjudicate the claim for service connection for headaches based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


